DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 08/06/2020 in which claims 1-2, 4 and 16 have been amended. Claim 1 is independent claim. Claims 3 and 14-15 has been cancelled. Claims 1-2, 4-13 and 16-21 have been examined and are pending in this application.
The claims are rejection under 35 USC § 112, Second Paragraph from previous Office Action date 03/06/2020 have been withdrawn based on current amendment of claims 1-3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto (US 2012/0217602 A1; hereinafter ‘Enomoto’).
Regarding independent claim 1, Enomoto’s Fig. 1-5 (related to disclosure) discloses an image sensor comprising:

a light shielding unit (313, [0119]) that blocks a part (see Fig. 3) of the light that enters the semiconductor substrate (101), the light shielding unit (313) having an opening (Fig. 3 show the opening between the light shield portion 313), wherein:
at least a part (portion/region of 101n/101pa/101pc, see Fig. 3) of the light receiving unit (101n/101pa/101pc, see Fig. 3) is formed passing through the opening (see Fig. 4); and 
at lease a part (portion/region of 101n/101pa/101pc, see Fig. 3) of the light receiving unit (101n/101pa/101pc, see Fig. 3) passing through the opening (see Fig. 4) has a plurality of light receiving surfaces being between the microlens (see in light specification figure 3 of application shown the top and side surface of  part of 1a of light receiving unit PD:1 is located in between microlen 462 and part of the light shielding film 452 on the bottom surface of the optical path region 400 (It is only between them at an angle in the applicant specification)). Therefore, at the angle would been reasonable broadest interpretation), see figure 3 of reference Enomoto (Note: it appears that the reference meets the plurality of light receiving surfaces being between the microlens and the light shielding unit).   


    PNG
    media_image1.png
    510
    370
    media_image1.png
    Greyscale


Regarding claim 2, Enomoto’s Fig. 1-5 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
the plurality of light receiving surfaces (i.e., top, and left/right surface of 101n/101pa/101pc, see Fig. 3) receives light entering from a direction (see Fig. 3) that intersects an optical axis (i.e., a line passing through the center of curvature of a lens ML or spherical mirror and parallel to the axis of symmetry, see Fig. 3) of the microlens (ML).
Regarding claim 4, Enomoto’s Fig. 1-5 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
the plurality of light receiving surfaces (the surfaces of light receiving unit receive the angle incident light H enter to the top and side surface of light receiving unit, see examiner mark-up Fig. 3 above, see rejection of claim 1 above) receives light on a light entering side (if the layers of light receiving unit along the device are transparent, then light would enter the sides of light receiving unit, see Fig. 3) in comparison with the light shielding unit (313).
Regarding claim 5, Enomoto’s Fig. 1-5 (related to disclosure) discloses the image sensor according to claim 4, wherein: 
at least a part of the light receiving unit protrudes to the light entering side
beyond the light shielding unit.
Note: see in light specification figure 3 of application does not shown protrude beyond the front part of the light shielding unit 450, only a lower part 452 of light shielding unit that it protrudes beyond. Since applicant's does not shown protrude beyond the whole shield unit, then prior art would meet it by protruding beyond some portion of the shield (see Fig. 3 of reference). Since the claim does not specify it protrudes beyond a portion of a front surface of the shield, it appears that the reference meets it by having a portion of the shield below the front surface of the light receiving unit. 
Regarding claim 6, Enomoto’s Fig. 1-5 (related to disclosure) discloses the image sensor according to claim 5, wherein: 
the light shielding unit (313) has an opening (the region between light shield 313, see Fig. 3), and
the at least a part of the light receiving unit protrudes from the opening beyond the light shielding unit to the light entering side.
Note: see in light specification figure 3 of application does not shown protrude beyond the front part of the light shielding unit 450, only a lower part 452 of light shielding unit that it protrudes beyond. Since applicant's does not shown protrude beyond the whole shield unit, then prior art would meet it by protruding beyond some portion of the shield (see Fig. 3 of reference). Since the claim does not specify it protrudes beyond a portion of a front surface of the shield, it appears that the reference meets it by having a portion of the shield below the front surface of the light receiving unit.  
Regarding claim 10, Enomoto’s Fig. 1-5 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
at least a part of the light receiving unit (101n/101pa/101pc, see Fig. 3) have a photoelectric conversion unit (21, Fig. 3, [0097]) that photoelectrically converts the received light to generate an electric charge ([0097]).
Regarding claim 13, Enomoto’s Fig. 1-5 (related to disclosure) discloses an image-capturing device comprising: 
an image sensor ([0072]) according to claim 1; and 
a generation unit (the signal processing portion 44, see Fig. 1, [0155]) that generates image data based on a signal outputted from the image sensor (1, see Fig. 1, [0157]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0217602 A1; hereinafter ‘Enomoto’), in view of TANIDA (US 2015/0035100 A1; hereinafter ‘Tanida’).
Regarding claim 7, Enomoto’s Fig. 1-5 (related to disclosure) discloses the image sensor according to claim 1, but does not teach wherein:
the semiconductor substrate has a waveguide between the and the light shielding unit to cause light passed through the microlens to enter the light receiving unit.
Tanida’s Fig. 4 discloses the semiconductor substrate (34, [0040]) has a waveguide (33, [0040]) between the and the light shielding unit (40, [0055]) to cause light (the pixel array 23 generates signal charges according to the amount of the incident light, [0025 and 0040]) passed through the microlens (31, [0040]) to enter the light receiving unit (4a/4b, [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing to apply the teachings of Tanida to teachings of Enomoto such as applied the waveguide 33 as in either under color filter CF and embedded in the  layer 312 (Tanida Fig. 4) of Tanida to the solid-state imaging device (Enomoto Fig. 3) of Enomoto. One of ordinary skill in the art would have been motivated to make this modification in order to allow the light go through the light receiving unit and reduces the light loss by reflecting instead absorb is more efficient. 
Regarding claim 8, Enomoto in view of Tanida disclose the image sensor according to claim 7, wherein: 
the waveguide (33) causes light passed through the microlens (31) and blocked (Fig. 4 show incident light blocked by the 40, Tanida) by the light shielding unit (40) to enter the light receiving unit (4a/4b, Tanida).
Regarding claim 9, Enomoto in view of Tanida disclose the image sensor according to claim 7, wherein 
the light shielding unit (40) has an opening (see Fig. 4), and the waveguide (33) is provided between the microlens (31) and the opening (the opening portion in between light shielding 40, see Fig. 4, Tanida).
Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2012/0217602 A1; hereinafter ‘Enomoto’), in view of Toda (US 2015/0228693 A1; hereinafter ‘Toda’).
Regarding claim 11, Enomoto’s Fig. 1-5 (related to disclosure) discloses the image sensor according to claim 10, but does not explicitly disclose further comprising:
an accumulation unit that accumulates the electric charge generated ([0004]) by the photoelectric conversion unit; and
a transfer unit that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit, wherein

the photoelectric conversion unit, the transfer unit, and the accumulation unit are provided along a direction of an optical axis of the microlens. 
Toda’s Fig. 2 discloses an accumulation unit (52, [0093]) that accumulates the electric charge generated ([0020, 0027 and 0100]) by the photoelectric conversion unit (50, [0094]); and
a transfer unit (Tr1/Tr2, [0098]) that transfers the electric charge generated ([0196]) by the photoelectric conversion unit (50) to the accumulation unit (52), wherein
the photoelectric conversion unit (50), the transfer unit (Tr1/Tr2), and the accumulation unit (52) are provided along a direction of an optical axis of the microlens (24, [0094]).
 It would have been obvious for one of ordinary skill in the art before the effective filing to apply the teachings of Shimotsusa to teachings of Enomoto such as applied the the photoelectric conversion unit (50), the transfer unit (Tr1/Tr2), and the accumulation unit (52) are provided along a direction of an optical axis of the microlens (Toda Fig. 2) of Toda to the solid-state imaging device (Enomoto Fig. 3) of Enomoto. One of ordinary skill in the art would have been motivated to make this modification in order to provide entry of light into the accumulation section is allowed to be prevented from causing smear noise by providing the photoelectric conversion film on the light incident side of the substrate, the entry of the light into the charge accumulation unit can be further alleviated or prevented (Toda, [0019).
Regarding claim 12, Enomoto in view of Toda disclose the image sensor according to claim 11, wherein:
the transfer unit (Tr1/Tr2, Toda) has a transfer path that transfers the electric charge generated ([0020, 0027 and 0100], Toda) by the photoelectric conversion unit (50) to the accumulation unit (52).
Regarding claim 19, Enomoto in view of Toda disclose the image sensor according to claim 11, wherein: 
the photoelectric conversion unit (50, Toda), the transfer unit (Tr1/Tr2, Toda), and the accumulation unit (52, Toda) are provided on the optical axis of the microlens (24, Toda).
Allowable Subject Matter
Claims 16-18, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 16 identified distinct feature “the plurality of light receiving surface are provided in the microlens side of the light shielding unit along a direction of an optical axis of the microlens.”
The dependent claim 17 identified distinct feature “the transfer unit is provided between the photoelectric conversion unit and the accumulation unit along the direction of the optical axis of the microlens.”
The dependent claim 18 identified distinct feature “the photoelectric conversion unit, the transfer unit, and the accumulation unit are provided in the order of the photoelectric conversion unit, the transfer unit, and the accumulation unit along the direction of the optical axis of the microlens.”
The dependent claim 20 identified distinct feature “in the direction of the optical axis of the microlens, one the part of the photoelectric conversion unit is provided in the microlens side of the light shielding unit and the other part of the photoelectric conversion unit is provided in the accumulation unit side of the light shielding unit.”
The dependent claim 21 identified distinct feature “the light shielding unit has a first portion that is immediately adjacent to the part of the light receiving unit that is formed passing through the opening and a second portion that is further away from the part of the light receiving unit that is formed passing through the opening than the first portion is, and
along an optical axis of the microlens, the part of the light receiving unit that is formed passing through the opening is closer to the microlens than the first portion is.”
The closest prior art Enomoto (US 2012/0217602 A1; hereinafter ‘Enomoto’), Toda (US 2015/0228693 A1; hereinafter ‘Toda’), and TANIDA (US 2015/0035100 A1; hereinafter ‘Tanida’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4-13 and 16-21 have been considered but are moot because a new reference (Enomoto figure 1-5) combination with prior art have been applied to remedy any argued deficiencies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815